           Case 1:20-cv-07208-JMF Document 32 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 ABDULLAH SPENCER EL DEY,                                               :
                                                                        :
                                              Plaintiff,                :    20-CV-7208 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 CYNTHIA BRANN et al.,                                                  :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 13, 2021, Defendants filed a motion to dismiss. See ECF No. 27. The Court
issued an Order on July 14, 2021, requiring Plaintiff to file any opposition by August 16, 2021.
See ECF No. 29. Although Plaintiff did not submit an opposition by the deadline, it turns out
that the Clerk of Court did not mail the Court’s July 14th Order to Plaintiff until August 19,
2021. See Docket Entry dated August 19, 2021. In light of that, Plaintiff’s deadline to file any
opposition to the motion to dismiss is EXTENDED, nunc pro tunc, to September 16, 2021. Any
reply shall be filed by September 23, 2021. If Plaintiff does not file a response to Defendants’
motion by September 16, 2021, the motion will be treated as unopposed and the case may be
dismissed without further notice as abandoned and/or for lack of prosecution.

        In light of the foregoing, Defendants’ letter motion of August 20, 2021, requesting that
the motion to dismiss be deemed unopposed and fully submitted is denied. The Clerk of Court is
directed to terminate ECF No. 30 and to promptly mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: August 23, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
